Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/139358, now U.S. Patent No. 10616157. 
The eTerminal Disclaimer filed on January 5, 2021 has been electronically approved. 
Claims 1-20 are allowable over the prior art of record. For reasons of allowance, see pages 8-12 of Applicant’s remarks filed on March 1, 2016 for the parent application No. 14/448206. 
Response to Arguments
Applicant’s arguments, see page 3, filed January 5, 2021with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive.  Due to the filing of a terminal disclaimer, the nonstatutory double patenting rejection of claims 1-20 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454